Citation Nr: 1511625	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for a bilateral vision loss (eye disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2009, the Veteran testified before a Veterans Law Judge of the Board.  A transcript of that hearing is of record.  The Veterans Law Judge who took that testimony is no longer employed at the Board.  In August 2014, the Board sent a letter to the Veteran informing him of his right to a hearing before a Veterans Law Judge who would participate in the adjudication of his appeal and requesting that he inform the Board if he wanted another hearing.  The letter stated that if he did not respond in thirty days the Board would assume he did not want a hearing and proceed accordingly.  The Veteran did not respond.  The Board will therefore adjudicate the appeal without delay.  

The Board denied this appeal in a December 2011 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In November 2012, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), and remanded to the Board, for action consistent with the terms of the JMR, that part of the Board's decision that denied entitlement to service connection for type II diabetes mellitus and bilateral vision loss.  

The Board remanded these issues in March 2010, April 2013 and February 2014.  The remand directives have been complied with and the appeal has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This is the first time this case has been before the undersigned. 

The Veteran submitted a letter from his chiropractor, Dr. "P.Y.," dated in June 2013.  In that letter, Dr. P.Y. mentions several conditions, in the context of in-service incurrence, that have not yet been addressed by the AOJ.  In its February 2014 Remand, the Board referred those issues to the AOJ and suggested that it ask for clarification from the Veteran as to whether he was claiming entitlement to service connection for the conditions.  There is no indication that any clarification was sought or that further action was taken (it appears the case has been with the Court).  This is again referred to the AOJ for appropriate action.  Additionally, in March 2015, the Veteran filed a claim of entitlement to increased ratings for his back and knee disabilities.  The Board does not have jurisdiction over these claims because they have not yet been adjudicated by the AOJ.  The claims are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was not in Vietnam or Cambodia during his active service.  

2.  The Veteran was not exposed to an herbicide agent, such as Agent Orange, during his active service.  

3.  The Veteran's diabetes mellitus, type II, did not have onset during active service, did not manifest within one year of discharge from active service, and was not caused by his active service.  

4.  The Veteran's refractive error of the eye is not the result of an in-service injury or disease.  

5.  The Veteran does not have a vision loss/eye disability that had onset during his active service or was caused by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for bilateral vision loss / eye disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for both claimed disabilities on more than one theory of entitlement.  He contends that service connection should be presumed for diabetes mellitus and a vision loss caused by his diabetes mellitus, based on exposure to Agent Orange during service.  He states that he was exposed to Agent Orange during his service at the Royal Thai Air Force Base (RTAFB) at Takhli, Thailand.  He states that he delivered ammunition to Vietnam and Cambodia via helicopter and therefore service connection should be presumed based on presence in Vietnam during the Vietnam War.  He also contends that he has a vision loss/eye disability due to in-service eye contamination with hydraulic fluid and jet fuel.  The Board ultimately finds that his eye conditions are unrelated to the contamination.  It also finds that he was not exposed to Agent Orange in Thailand and did not set foot in Vietnam or Cambodia.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain diseases, including diabetes mellitus, shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam War, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

VA's Adjudication and Procedure Manual, the M21-1MR, states that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  It then provides steps to verify exposure to herbicides when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  IV.ii.2.C.10.q:

Step one is to determine if the Veteran service at a specified RTAFB, including the one at Takhli.  It then asks if he served in the Air Force as a security policeman, a security patrol dog handler, a member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  If both of these criteria are met then VA is to concede herbicide exposure on a direct/facts found basis.  If not, then proceed to Step 2.  

Step 2 asks if the Veteran had service at a U.S. Army Base in Thailand during the Vietnam Era as a member of a military police unit or with a military police occupational specialty.  If the answer is yes then VA is to concede exposure to herbicides on a facts found or direct basis if the veteran states that his duty placed him at or near the base perimeter.  If the answer is no, then proceed to Step 3.  

Step 3 is to place in the Veteran's claims file a copy of the Compensation Service's "Memorandum for the Record" shown in another section of the M21-1MR.  

Step 4 is to ask the Veteran for the approximate dates, location, and nature of the alleged exposure.  

Step 5 asks if the Veteran furnished the information requested in Step 4 within 30 days.  If he did, then Step 5 directs the VA employee to go to Step 4.  If he did not, then Step 5 directs the VA employee to refer the case to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and to then decide the claim based on the evidence of record.  

Step 6 directs the VA employee to review the information provided by the Veteran together with the Memorandum of Record.  

Step 7 asks if exposure to herbicides can be acknowledged on a direct or facts-found basis as a result of the Step 6 review.  If so, then the VA employee is directed to proceed with any other necessary development, such as scheduling a VA medical examination, before referring the claim to the rating activity.  If not, then go to Step 8.  

Step 8 asks if the Veteran has provided sufficient information to permit a search by the JSRRC.  If so, then the VA employee is directed to send a request to the JSRRC for verification of exposure to herbicides.  If not, then Step 8 directs the VA employee to ?refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and then to decide the claim based on the evidence of record.  

In the JMR, the Parties agreed that VA had not yet followed the specific steps found in the M21-1MR, at Part IV, subpart ii, 2.C.10.q.  

Specifically, the Parties stated that a copy of the Memorandum for the Record was placed in the Veteran's file but no JSRRC inquiry was made in an effort to verify the Veteran's alleged herbicide exposure based on the information provided and the JSRRC coordinator had not made a formal finding that there was insufficient evidence for such an inquiry.  The Parties agreed that because VA had not followed the M21-1MR steps the case had to be remanded to the Board.  They also found that the vision loss issue was inextricably intertwined with the diabetes claim.  

The Board remanded the issues on appeal to the AOJ in April 2013 to comply with the terms of the JMR.  While on remand, the AOJ placed another Memorandum for the Record in the Veterans claims file and completed the development specified at Part IV, subpart ii, 2.C.10.q. of the M21-1MR.  

The Court has provided guidance with regard to cases involving a JMR, as follows: 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR.  

Now the Board turns to a recitation and analysis of the evidence of record: 

Service personnel records document that the Veteran was assigned to the 355th FMS (Field Maintenance Squadron), Takhli RTAFB as a jet engine mechanic beginning in July 1967.  He was assigned to a unit in England on August 30, 1968.  

Of record are the Veteran's performance reports for the periods from May 1967 to May 1968 and from May 1968 to January 1969.  These reports document that duties had to do with maintaining jet engines, engine removal, and maintaining transportation trailers.  There is no mention in these reports of any volunteer duty to Vietnam.  

Nothing in his service treatment or personnel records tends to show that the Veteran set foot in Vietnam or that his duties during service placed him at the perimeter fence at the RTAFB.  The records do not support a finding of exposure to herbicides, such as Agent Orange, during his active service.  

In a February 2008 statement, the Veteran claimed entitlement to service connection for peripheral neuropathy due to exposure to agent orange "as confirmed by agent orange test taken at Orlando OPC on the 28th of January 2008."  

Treatment records from the VA Orlando outpatient clinic include an Agent Orange Note dated January 28, 2008 and an addendum of that same date.  The notes document the Veteran's statement that he was in areas that were defoliated or sprayed with Agent Orange.  This also documents the Veteran's report that he "NEVER SERVED IN VIETNAM BUT IN THAILAND FROM:  NOV, 1966 to: NOV, 1967."  (quotes in the original).  

The fact that the Veteran, at this point, states he was never in Vietnam provides highly probative factual evidence against this own claim. 

Listed in a chief complaints section is "DIABETES MELLITUS TYPE 2 - 1979."  A July 1, 2008 letter sent to the Veteran from the Orlando VA Medical Center notified him that he had participated in the Agent Orange Health Registry and that the results of the examination and laboratory tests showed that he had diabetes.  

The January 28, 2008 VA outpatient notes are not a finding that the Veteran was exposed to Agent Orange during active service.  There was no Agent Orange "test" involved.  Rather, the records document that he does have diabetes mellitus and document his report regarding exposure to Agent Orange during service.  The notes do not add to the evidence favorable to the Veteran's claim as VA does not dispute that he has diabetes mellitus and the records only repeat his report that he was exposed to Agent Orange during service. 

These notes, however, do show an inconsistency in the Veteran's reports.  The notes document that he reported that he had not served in Vietnam but since that report he has asserted that he served in Vietnam because he has asserted that he delivered ammunition to Vietnam.  This inconsistency is some evidence that the Veteran is not an accurate historian.  

During the April 2009 Board hearing, the Veteran testified that he recalled delivering quite a few (10, 12, or 20) crates of ammunition and setting foot in the jungle to do so.  He testified that this was in Cambodia but it was something they did not talk about because they were not supposed to be in Cambodia.  He testified that the military was short of people to go there so they asked if anyone in his jet engine shop wanted to go and was told that "you can get your tax-free for landing there" and that he volunteered.  He testified that he thought there should be a record of him flying in the helicopter at that time.  

In a May 2011 letter, the Veteran reported that while stationed in Thailand he volunteered to help deliver ammunition in wooden boxes to the troops.  He explained as follows:  

We would land in a field, then two of us would jump out and grab a box, run to a spot and drop the box.  We continued until they were all stacked up in the same place.  For security, the only proof of being in Vietnam would be an IBM punch cards they used for recording the flights.  

Following the Board's April 2013 Remand, the AOJ, in April 2013, sent a letter to the Veteran asking him to provide additional information as to exposure to Agent Orange during active service.  

In a statement received by VA in July 2013 the Veteran noted the recent inquiry by VA and he explained his recollection of delivering ammunition to Vietnam, as follows:

Then later it was probably my last time on the UH-1B.  I believe it had to be after the B66 crash.  I can only remember certain parts.  Like getting on a helicopter, getting briefed what to do and if he said run, he meant run as fast as you can.  Best that I can remember is we were a crew of five or six only, plus several boxes of ammunition.  I remember we hovered for what seem like forever I know I asked what the matter was is there something wrong.  The guy that briefed me said the pilot was waiting for an all clear signal that they were still clearing the area.  Then all of a sudden it was a go.  We landed in a small clearing about 100 to 150 feet from some small trees I couldn't see anyone around not even those who we were delivering the ammunition to.  We started off loading putting the last box that we stacked on the pile we turned around and headed back when all of a sudden he yelled run I said run faster.  It scared the hell out of me I ran so hard and never looked back until I got to the helicopter.  When the crew was yelling get in get in.  I don't remember what happened to the guy behind me.  I don t know if he made it or not.  I do remember standing on the ramp but I don't know for how long.  By myself, I just stood there when finally someone grab me and yelled are you OK.  He said something, it'll be OK keep this IBM card, it's your only record of this mission.  It is your proof.  

This statement has indices of unreliability on its face:  There is no IBM card located in any personnel records and there are numerous personnel records associated with the claims file and they appear to be his complete military personnel file.  If the cards were used for security reasons it is highly unlikely that the Veteran would have been handed a card but the card not placed in his personnel record as the security measures would already be compromised by handing him the card.  That there would have been mention of an "IBM card" at the time of the events that the Veteran describes, to show proof of being on the ammunition delivery mission, is highly unlikely.  At that time, the only discernible reason for one of the crew members to need such proof would be for a tax purpose alleged by the Veteran.  The mention of the card in the midst of the events that the Veteran has reported would be unlikely as his report is of a physically dangerous part of the mission so it does not follow that there would be that level of concern about tax status.  It also is very unlikely that the IBM cards would be carried on the flight because there is no discernible reason for doing so.  The Board finds these reports of presence in Vietnam and Cambodia to be factually inaccurate and assigns them the most minimal probative weight.  They are also not consistent with his prior statements, providing more factual evidence against this claim.     

In May 2013, another copy of the Memorandum for the Record was placed in the claims file.  

Associated with the claims file is a November 2013 formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Thailand and Vietnam, signed by the JSRRC Coordinator.  The memorandum states that a request was made to the JSRRC in August 2013 to verify the Veteran's claimed exposure in Thailand and in November 2013 the JSRRC provided a negative response.  It also states that on April 29, 2013, the AOJ asked the Veteran to provide additional information regarding his claimed exposure in Vietnam and he had not provided approximate exposure dates, exposure location and the unit being supported.  A conclusion is as follows:  

The veteran's claim of herbicide exposure in Thailand and Vietnam could not be conceded.  JSRRC could not verify the veteran's claimed exposure in Thailand.  JSRRC verification for Vietnam exposure could not be done because the veteran has not provided enough information.  Also the veteran states that he flew from Takhli Thailand to Vietnam (no specific location) in a UH 1B with a five or six man crew.   Since the UH 1B had a capacity of 3880 lbs it does not seen feasible to travel 300 plus miles to drop off a small amount of ammunition.  Also the range of the UH 1B was only 315 miles.  

The Board takes notice that as a matter of geography this places a round trip to Vietnam or Cambodia out of range of the helicopter that the Veteran alleges he was transported in to Vietnam or Cambodia.  The Veteran's description of the trips is evidence against a timely refueling.  This is evidence that the Veteran's recollection of his service is inaccurate, providing highly probative factual evidence against this claim. 

This statement just quoted tends to show that the Veteran is not an accurate historian as to trips to deliver ammunition to Vietnam, or for that matter, to Cambodia.  The Board has weighed his reports against the other evidence of record.  The lack of mention of any volunteer trips to Vietnam or Cambodia in his service personnel records, the implausibility of his report, as already discussed, as well as the implausibility of seeking volunteers from a jet engine maintenance shop to engage in essentially secret trips to Cambodia in a helicopter that could not reach these locations, ultimately leads the Board to conclude that he did not set foot in Vietnam or Cambodia during his active service.  

During the Board hearing, the Veteran testified that while stationed in Thailand, and working on the flight line, chemicals were sprayed on the runway.  He testified that one of the times that the spraying took place was before a visit from the entertainer, Bob Hope.  He testified that he was told not to worry about it.  He testified that it was Agent Orange.  He also testified that when the wind changed it was sprayed on him.  He testified that they sprayed so as to keep the foliage down because they did not want anyone crawling in.  He also testified that one time an RB-66 broke down just before landing and they had to pick pieces up and they walked through the grass.  

There is a Defense Personnel Records Information Retrieval System (DPRIS) response to the AOJ's request for evidence related to Agent Orange exposure.  A receipt date in November 2013 is listed.  The response text is as follows:

We researched the available December 1967 through January 1968 historical documentation submitted by the 355th Field Maintenance Squadron (FMS) 355th Tactical Fighter Wing (TFW) Takhli AB Thailand.  Unfortunately the information does not document the spraying testing transporting storage or usage of Agent Orange at Takhli AB Thailand during the specified time period.  Nor does it report on unit member exposure to Agent Orange or their location in proximity to the base perimeters.

The Veteran's statements about spraying on the runway does not establish that the spraying the Veteran referred to was an herbicide agent such as Agent Orange.  Nor has the Veteran explained how he came to the conclusion that it was Agent Orange.  Similarly, that he picked items up out of the grass does not establish that he was exposed to an herbicide agent such as Agent Orange.  The DPRIS response is evidence that the Veteran was not exposed to an herbicide agent such as Agent Orange during his service at the RTAFB.  

The Veteran's representative argues that VA should assume that the Veteran was at the perimeter of the base for two reasons.  First, that he since he was a jet engine mechanic it can be reasonably concluded that his duties placed him in the proximity of aircraft parking areas, runways, and taxiways and these areas are notably around the perimeter of Air Force bases due to the need for large areas for parking and maneuvering aircraft.  This argument the representative summarized as the Veteran's occupation in the Air Force would establish that he performed duties in the proximity of perimeter areas.  

Second, his representative argues that VA should conclude that the Veteran crossed the perimeter of the base when leaving and returning from duty or recreational purposes.  

The Board finds these arguments unpersuasive.  The arguments render meaningless the M21-1MR guidance that the Parties, in the JMR, determined was highly significant.  Nearly everyone working with aircraft at an air base would be deemed exposed and those who did not work with aircraft would be deemed exposed on the theory that they entered and left the base, at some point.  If this were the case, there would be no reason for the development agreed to by the Parties.  The fact that the Veteran served at the RTAFB would be sufficient to establish exposure.  The Board finds that his service in a squadron on the RTAFB base is not sufficient to establish exposure to an herbicide agent, such as Agent Orange.  

More importantly, the Board finds that each argument is unpersuasive on its face.  That the Veteran may have been on a flight line does not mean that he was at the base perimeter.  Nor is there any indication that the entrance to and from a RTAFB would have been subjected to spraying.  The problems the Veteran has had with providing an accurate account of the facts only provides more evidence against such a claim.     

Rather, the record provides no more than that the Veteran served in an aviation support capacity at the RTAFB.  The evidence is not at least in equipoise as to his being at the RTAFB perimeter fence.  His statements, overall, are found to provide more factual evidence against this claim. 

Finally, the Board has considered the letter dated in June 2013 from Dr. P.Y., the Veteran's chiropractor.  Dr. P.Y. merely repeats that the Veteran made clandestine trips to Vietnam to deliver ammunition and that he was exposed to Agent Orange at the RTAFB.  This is not expert evidence.  It is a statement going to the occurrence of events.  Dr. P.Y. provides no indication that he observed the spraying of Agent Orange at RTAFB when the Veteran was there or that he observed the Veteran coming in contact with it or observed any trip to Vietnam.  His statement as to the occurrence of these events is not competent evidence of the occurrence of either event.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that Mr. Layno's affiants were not competent to report what he was told during a physician's visit as there was no evidence establishing that they were present during the visit).  Dr. P.Y.'s letter provides no evidence more probative than the Veteran's own statements as to exposure to Agent Orange during service.  It is ultimately no more than a repetition of the Veteran's statements in this regard.  

In summary, the Board concludes that the Veteran was not exposed to an herbicide agent such as Agent Orange during his service at the RTAFB and that he did not set foot in Vietnam during his active service.  The preponderance of evidence is against granting service connection on a presumptive theory of exposure to an herbicide agent such as Agent Orange during service.  

Service treatment records make no mention of diabetes mellitus.  Treatment records from Pasteur Clinic document that the Veteran was diagnosed with diabetes type II in October 2003.  There is no indication in the record of an earlier diagnosis or of symptoms of diabetes mellitus.  

During the April 2009 hearing, the Veteran testified that during service he was flagged as a diabetic risk.  He testified that when he took medical examinations for flying status he was always told that he was borderline diabetic but medical personnel would never mark it down in his records because the Veteran was afraid of losing his flying status.  

The records do not support the Veteran's assertions.  The Board finds the service treatment records more probative than the Veteran's reports of being a borderline diabetic.  The Veteran's reports in this regard are afforded little probative weight.  This is because his reports necessarily depend on medical personnel intentionally, improperly performing their jobs, that this occurred on multiple occasions, and at the request of the Veteran, is highly unlikely.  Given the numerous examination reports and treatment records during service, it is likely that if the Veteran had diabetes or was borderline diabetic during service it would have been noted in some service treatment record or examination report.  The Veteran has only provided more factual evidence against his claim based on his record (particularly the post-service record, which does not indicate this problem until years after service, and is inconsistent with the Veteran's recollection).

The preponderance of evidence is against a finding that the Veteran's diabetes mellitus had onset during his active service or manifested to a compensable degree within one year of separation from active service.  Service connection for diabetes mellitus is not warranted on a direct theory of entitlement or on a presumptive theory of entitlement for chronic diseases.  

Service treatment records due document that in August 1966 the Veteran had a swollen left eye following getting jet fuel in his eye followed by irrigation just after the contamination.  A foreign body was removed and he was treated with ointment and a 24 hour patch.  Instructions were to return if he had eye discomfort or redness.  

There is a March 1967 ophthalmologic consultation referral from March 1967 with a pertinent history and physical finding of eye strain when reading, more in the left eye.  The ophthalmologist prescribed corrective lenses.  There is no mention of the jet fuel incident.  

In May 1975, the Veteran complained that his left eye had been red and draining for one week.  Diagnosis was purulent conjunctivitis.  Eyedrops were prescribed and he was told to return on an as needed basis.  

In December 1977, the Veteran reported that hydraulic fluid had gotten in his eyes and his eyes had been irrigated on the scene.  On examination, there was no sign of corneal injury, he had slight conjunctival irritation.  Assessment was chemical conjunctivitis.  

In a report of medical history from February 1983, the Veteran noted that he either then had or had previously had eye trouble.  In a section for a physician summary and elaboration on pertinent data, a medical professional noted that the Veteran wore glasses since 1972.  There is no other mention of his eyes.  

In an April 2007 statement, the Veteran explained that his belief that he has bilateral vision loss due, in part, to an incident in December 1977.  He explained that he was prepping a plane for a mission when he got hydraulic fluid in his eyes and had to be treated at the hospital.  

The Veteran underwent a VA eye examination in October 2007.  The examiner recorded the Veteran's report of eye contamination during service.  Diagnoses were refractive error, correctible to 20/20, diabetes/hypertension mild retinopathy, and the examiner indicated that he had age-related cataracts.  The examiner offered an opinion that the Veteran currently had no vision loss other than refractive error and that neither the refractive error nor the other eye condition was related to his in-service eye injury, providing evidence against this claim.

In this regard, the opinion is clear on one important point:  The Veteran currently had no vision loss other than refractive error, a disability the Board cannot service connect, and age-related cataracts, a problem not related to service by definition as it is related to the Veteran's age.  Simply stated, the question in not if the Veteran has a problem associated with the contamination he has cited, but whether he has any eye disability at all that the Board could grant at this time.  The opinion above, based on an examination of the Veteran's eyes, provides highly probative evidence against such a claim. 

During the April 2009 hearing, the Veteran reported that he had hydraulic fluid and fuel sprayed in his eyes in the course of servicing aircraft and was treated for the contamination.  He testified that at his retirement medical examination he was told that his vision had not changed, he informed them of the contaminations, and he was told that they could not put that on his DD 214 because he was not blind or taking treatment for it and that all he could do was use eye drops.  As to post service eye treatment, the Veteran reported that he sees medical professionals to get eye glasses and that he uses over the counter saline solutions to prevent burning and itching.  The post-service evidence provides only more evidence against this claim, indicating a problem the Board cannot grant service connection (for the glasses) or symptoms without a diagnosis.  This is important to understand in terms of the critical question of whether another examination in this case is needed:  The evidence and statements supplied by the Veteran on this issue are very inadequate, not even clearly indicating a problem that the Board could grant in this circumstance.  

In a letter dated in June 2013, Dr. P.Y, the Veteran's chiropractor, offered an opinion that the Veteran's eye problems are due to the in-service contamination.  The Board finds that his opinion, from a  chiropractor, is outweighed by the more probative evidence of record - the service treatment records finding no problems with his eyes related to the contamination well after the contamination and the 2007 examination report which included not only an opinion but an actual examination.  Dr. P.Y.'s opinion is based on a list of toxicity of hydraulic fluid on a data sheet and an assumption that there was considerable delay of lavage of the eyes after contamination.  The evidence of record shows that the Veteran's eyes were irrigated at the scene of the contamination.  Dr. P.Y.'s opinion is based on an inaccurate understanding of considerable delay in irrigation.  His expertise as a chiropractor only makes his medical opinion on this issue less clear. 

The preponderance of evidence is against a finding that the Veteran's currently diagnosed eye conditions (if any) are related to his active service.  Service treatment records show that his vision loss was refractive error of the eye, unrelated to an injury or disease incurred during service.  Such refractive error of the eye is not a disability within the meaning of VA regulations.  See 38 C.F.R. § 3.303(c) (2014).  

The Veteran's report of his retirement examination is not evidence that he had a disability due to the contaminations during service.  If he did, it is likely that it would have been noted in the report of medical history at separation from service because it was noted that he wore glasses.  The October 2007 examination report is probative of a finding that the Veteran does not have a vision disability due to an injury or disease incurred during service.  The Board is aware that the opinion is concise.  However, given the facts of this case and that the examiner was aware of the eye contamination, the Board finds the report adequate and probative.  There is little else the examiner could state or needed to state in the way of a rationale.  It must be kept in mind that explaining a lack of relationship, i.e., proving a negative, is ultimately difficult when there is no evidence supporting the claim (or evidence of a highly limited probative value, as in this case).

The service treatment records and the VA eye examination report are the most probative evidence of record.  The Veteran's own opinion that his vision problems are due to the in-service contaminations from decades ago is not competent evidence.  It is commonly understood that not all eye contaminations result in permanent vision loss or eye disability.  Whether an eye contamination does result in such is not within the realm of knowledge of someone without expertise in the area of eye disorders, such as the Veteran.  His opinion that the contaminations caused permanent vision loss is not probative of such a result.  

In summary, the preponderance of evidence is against a finding that the Veteran's vision loss is the result of a disease or injury incurred during active service.  Refractive error of the eye, under these facts, is not a disability for VA purposes.  His cataracts have been attributed to his age and there is no evidence of those during active service.  His retinopathy has been attributed to diabetes, which is not service-connected.   

Because the preponderance of evidence is against a finding that the in-service and nexus elements have been met, whether on a direct or presumptive basis, the appeal as to service connection for diabetes mellitus and a bilateral eye /vision loss disability must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice letters sent to the Veteran in March 2007, May 2007, and April 2010.  To the extent that any aspect of the notice was not complied with until the April 2010 letter, such timing error is harmless as the Veteran subsequently had a meaningful opportunity to participate in the processing of his claims and the AOJ readjudicated the claims after the notice, for example in a June 2014 Supplemental Statement of the Case.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  

VA provided an adequate examination with regard to direct service connection for the vision loss claim in October 2007.  There is not evidence establishing an in-service event, injury, or disease related to diabetes mellitus or of diabetes mellitus manifesting in an applicable presumptive period.  Dr. P.Y.'s June 2013 letter does not provide evidence that the Veteran was exposed to Agent Orange during his active service because Dr. P.Y. seeks to provide evidence of the occurrence of events for which he has no personal knowledge.  Neither the Veteran's statements, nor those repeated by Dr. P.Y. are evidence establishing exposure to Agent Orange during active service.  For this reason, VA has not duty to provide an examination with regard to the diabetes mellitus claim.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for diabetes mellitus type II is denied.   

Service connection for a bilateral vision loss/eye disability is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


